Ector, P. J.
The appellant, Richard Hoyle, and one Chester Williams were prosecuted by information for the theft of a rubber overcoat, the property of J. D. Trusty.
Trusty testified as follows: “I lost an India-rubber coat on the 31st day of December, 1877. I last noticed this coat about sundown of the 31st day of December last, tied to my saddle, where I usually carried it. I rode about three and one-half or four miles after noticing the coat tied to my saddle. The next morning, when I missed the coat for the first time, I went with the constable in search of parties I supposed had it. I found it in Chester Williams’ saddlebags. Hoyle, the defendant, had a pair of pants in the saddle-bags. We arrested Hoyle and Chester Williams on the prairie, where they were employed herding cattle for one Nevins. After the arrest we took them back to Nevins’ wagon (who was moving), and in the wagon we found the saddle-bags.”
Trusty, with a good many other persons, attended a party on the night of December 31, 1877, at the house of T. G. Miller, in Coryell County. One of these persons, J. M. Diltz, had his girth and saddle-blanket stolen while he was at the party. When this fact was made known, Miller went *243out towards the lot, and while there saw a man on the outside of the fence, some fifteen or twenty feet from him, whom he took to be the defendant, Richard Hoyle, but could not swear positively it was him. It was a dark night.
The county attorney then called, as a witness, Chester Williams, who was jointly prosecuted with appellant for the theft of the rubber coat, who testified fully to the guilt of the appellant, detailing all the particulars of the transaction. This was done after the court, on the application of the county attorney, had entered a nolle prosequi as to him. He testified that1 ‘ Richard Hoyle and I were at Gr. Miller’s house on the night of the 31st day of December, 1877. I cut the saddle-strap of Diltz’s, and took the girth off of his saddle, and took the saddle-blanket from under his saddle. Richard Hoyle brought a rubber coat and handed it to me over the fence ; he said he got it off of Jim Trusty’s saddle, and told me to put it in my saddle-bags. This was between seven and eight o’clock at night. The next morning Richard, the defendant, and I started with Nevins to Brown County, and were arrested at the head of Coryell Creek, and the coat was found in my saddle-bags, in Nevins’ wagon.”
Among other instructions given the jury, the court charged them : ‘ ‘An accomplice is not incompetent to testify as a witness, but a conviction cannot be had upon his testimony unless corroborated by other evidence tending to connect the accused with the offense committed ; and if the jury believe from the evidence that the testimony of Chester Williams was not corroborated by other and competent evidence, you should acquit.”
We will not say that this portion of the charge, taken and construed together, is not the law. If all the latter portion of this instruction after the word committed ” had been omitted, and the instruction had concluded thus, “ and the corroboration is not sufficient if it merely shows the commission of the offense,” then it would be substan*244tially in the language of article 653 of the Code of Criminal Procedure.
We do not think it is necessary that the court should charge that corroboration must be as to a “ material matter.” The state of the law as to the corroboration of accomplices, before the adoption of our Code, was somewhat peculiar. At common law it has been repeatedly laid down and held that a conviction on the testimony of an accomplice, uncorroborated, is legal. Roscoe’s Cr. Ev., 6th ed., 121, and authorities there cited. But, while the law was thus fully established, it was the practice for judges to advise juries not to convict upon the testimony of the accomplice who was uncorroborated.
In regard to the manner and extent of the corroborations, the practice was not settled. Mr. Greenleaf says :
“ But though it is thus the settled practice, in cases of felony, to require other evidence in corroboration of that of an accomplice, yet in regard to the manner and extent of the corroboration to be required, learned judges are not perfectly agreed. Some have deemed it sufficient if the witness is confirmed in any material part of the case; others have required confirmatory evidence as to the corpus delicti only ; and others have thought it essential there should be confirmatory proof that the prisoner actually participated in the offense.” 1 Greenl. on Ev., secs. 381, note 3.
Article 653 of our Code of Criminal Procedure (Pasc. Dig., art. 3118) was intended to settle the extent of the corroboration required, and is as follows:
“A conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed ; and the corroboration is not sufficient if it merely shows the commission of the offense.”
If the corroboration tends to connect the defendant with the commission of the offense, then it is sufficient; and it *245would serve no good purpose, or tend to enlighten the jury, to tell them that the accomplice must be corroborated in his statements in any “ material matter.” As we construe this provision, the corroborating evidence must of itself,- and without the aid of the testimony of the accomplice, tend in some degree to connect the defendant with the commission of the offense. It need not, as a matter of course, be sufficient to establish his guilt; for in that event the testimony of the accomplice would not be needed. The purpose of the statute was to prohibit a conviction unless there was some evidence, entirely outside of that of the accomplice, which of itself, and without the aid of the accomplice, tends at least to connect the defendant with the offense committed.
Laying the testimony of the accomplice entirely out of view, what evidence in this case is there tending to connect the defendant with the commission of the offense ? The facts that Williams and the appellant were at the party at Miller’s house, and that the breeches of appellant were found, with the lost coat, in Williams’ saddle-bags, do not tend, we think, to connect the appellant with the commission of the offense. The court erred in refusing defendant’s motion for a new trial. The evidence in this cause, leaving out Williams’ own testimony, makes, in our opinion, decidedly a stronger case against him than it does against the appellant.
Believing that there is in fact a total absence of such corroborating evidence as the statute requires to authorize a conviction on the testimony of an accomplice, the judgment is reversed and the cause remanded.

Reversed and remanded.